Title: From George Washington to Jonathan Trumbull, Sr., 7 July 1780
From: Washington, George
To: Trumbull, Jonathan Sr.


					
						Head Quarters near Passaic Falls [N.J.]July 7th 1780
						Dear Sir,
					
					I am informed there are two Regiments of State Troops, amounting to six hundred men posted at Stanford, under the Command of Colo. Willis; to which place Major Murnon has been sent, for the purpose of cutting fascines, and will stand in need of every assistance, which can be afforded him: If Your Excellency will give directions that such of these Troops, and of the Militia which may be occassionally there, and can possibly be spared from other duty, should be employed, in making these preparations, it will be a very acceptable and important service.
					Should Major Murnon have made application personally to your Excellency, I doubt not the necessary orders are already given—If he has not, the pressing nature of the service is such, that I flatter myself, there will be no delay, in giving such instructions to the Commanding Officer, as will effectually promote the public interest in this respect. I have the honor to be with great respect & esteem Your Excellency’s Most Obedt Servt
					
						Go: Washington
					
				 